Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-21 are pending in this application.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-6, 9-13 and 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Au US 2012/0166180 (hereinafter Au) in view of Sommer et al., US 2010/0262454 (hereinafter Sommer).


For claim 2, 9, 16, Au teaches a system, comprising: 
one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform the operations comprising: 
detecting a search query corresponding to a user (see Au, Fig. 15, [0252], receiving “a query” to find matching document(s)); 
creating a user syntactic parse tree for the search query, wherein the user syntactic parse tree comprises units of at least one word corresponding to content of the search query (see Au, Fig. 7, [0037], [0255] – [0257], creating “tree structure...for parsing and annotating Text Input,” [0264] “bigrams of the Word Phrase Tree of Fig. 7,” [0273], “As FIG. 14 shows, Text Input, in this case a query string or natural language query-by-example, is processed into Admissible Syntactic Objects with Sentiments...parse queries as parse indexed text”);
determining a first sentiment and a first subject corresponding to the search query based on the user syntactic parse tree (see Au, Fig. 12, [0257] - [0264], “Part Of Speech Tagger of FIG. 8 has detected the plural Subject ‘We’ to tag” and “bigrams of the Word Phrase Tree...tagged by Sentiment Magnitudes”); 
performing an online search utilizing the first sentiment and the first subject (see Au, Fig. 14, [0173], “sentiment is a better criteria for measuring the strength of relationship between concepts in search indexing,” [0181], [0252], [0273] – [0279], “query string...processed into Admissible Syntactic Objects with Sentiments” and searched in order to determine “Search Results”); 
analyzing a plurality of search results corresponding to the online search (see Au, [0263] – [0265], “ranking the importance of text using the magnitude of sentiments as described by Admissible Syntactic Objects with Sentiments,” [0273] – [0279], ); 
determining a subject and a sentiment corresponding to each of the plurality of search results (see Au, Figs. 14-15, [0181] – [0185], [0257] – [0265], [0275], determining sentiment similarity and subject similarity for relevant search results to query sentiment);
determining one or more alignments between phrases in the search query and each of the plurality of search results (see Au, Fig. 14, [0275], “optimize query phrases...to identify which bigrams are most meaningful to query for...immediately retrieving the stored text content most relevant to these Bridge Bigrams...produce an ordered list of the most relevant stored text, over the entire stored context index, ordered by relevance”);  
determining whether the subject and the sentiment of each of the plurality of search results corresponds to the first subject and the first sentiment, respectively (see Au, Figs. 14-15, [0181], “query method...matches valence magnitudes to retrieve sentences with the same valence profiles,” [0183] sentiment similarity, plus compassion ratings can achieve an order of magnitude better salience than traditional search engines without sentiment analysis,” [0263] – [0265], where “ranking” of search results by similarity to magnitude of sentiments represents scoring search results, [0275], “ordered list of the most relevant stored text...sorting results in the Search Results Formatter”); and
causing the plurality of search results to be provided to the user based on the determined score corresponding to each of the plurality of search results (see Au, Figs. 14, 15, [0275], “results can be immediately displayed in sorted order”).

Au teaches making “relevance calculations” corresponding to each of the plurality of search results based on the one or more alignments and determining whether the subject and the sentiment of each of the plurality of search results corresponds to the first subject and the first sentiment, respectively (see [0275], “relevance calculations to optimize query phrases...to identify which bigrams are most meaningful to query for...retrieving the stored text content most relevant” and “ordered list of the most relevant stored text...sorting results in the Search Results Formatter, [0279], “meaning context for which Relevance Numbers are calculated in the Relevance column of the search results, where matching syntactic objects are shown in bold,” [0286], “sentence to sentence relevance calculation,” Fig. 55, [0371], “quotations sorted by relevance to the query sentence are listed,” [0379], “sentences are relevant to each other for logical calculate possible relevance relations between sentences, a search engine must calculate logical consequences of sentence statements and related them to other meanings parsed from the same documents”).  However, Au does not expressly disclose “determining a score corresponding to each of the plurality of search results based on the one or more alignments and determining whether the subject and the sentiment of each of the plurality of search results corresponds to the first subject and the first sentiment, respectively”.  Sommer teaches determining a score corresponding to each of the plurality of search results based on the one or more alignments and determining whether the subject and the sentiment of each of the plurality of search results corresponds to the first subject and the first sentiment, respectively” (see [0042], “sentiment scoring,” [0048] “semantic document vector space” measuring “phrases,” [0052], “Sample documents can be vectorized, using the pseudo vector method discussed above, and then semantically compared to any of the a action document vectors for assessing the semantic similarity to the respective documents (usually retained as a sentiment score of between 0 and 1.0)”).

For claims 3, 10, 17, Au teaches determining a user needs expression based on the user syntactic parse tree, and wherein the first subject is determined based on the user needs expression (see Fig. 12, [0260], “Having disambiguated the meanings of phrases in the Input Text, the method of FIG. 8 groups phrases into X-bar grammar units. Theses units tag the more meaningful grammatical subject, object, article and preposition are included, as well as noun, adjective, and adverb,” [0263] – [0266], “Bridge Relevance bigrams” where “bridge” element(s) represents user needs expression). 

For claims 4, 11, 18, Au teaches wherein the user needs expression includes the first subject and a first feature corresponding to the first subject (see Fig. 11, [0257] – [0266] where “adjective” associated with first subject represents a first feature). 

For claims 5, 12, 19, Au teaches the operations further comprising: 
creating a first sub tree, wherein the first sub tree comprises the first sentiment, the first subject, and the first feature (see Figs. 7, 13, [0255] – [0266], where “tree branches” in “natural order for the bigrams” represented in tree structure of Fig. 13 comprises a first sub tree ), and wherein the determining the score corresponding to each of the plurality of search results includes: 
creating a second sub tree corresponding a first search result of the plurality of search results (see [0255] – [0266], [0275], where “tree branches” of search indexed phrase represents a second sub tree); and 
comparing the second sub tree to the first sub tree (see [0275], “relevance calculations to optimize query phrases, computing the Bigram Bridge Order so as to identify which bigrams are most meaningful to query for, and by storing the Text Relevance Index, immediately retrieving the stored text content most relevant to these Bridge Bigrams, by traversing the Text Relevance Index tree imbedded Bridge Relevance numbers in numeric order starting with numbers closest to target bigram Bridge Relevance numbers from the query Input Text”). 

For claims 6, 13, 20, Au teaches the operations further comprising: 
in response to determining that a first score corresponding to the first search result is higher than a second score corresponding to a second search result of the plurality of search results, causing the first search result to be ranked above the second search result (see [0257] – [0266], “ranking the importance of text using the magnitude of sentiments as described by Admissible Syntactic Objects with Sentiments from FIG. 8,” [0275], “sorting results...displayed in sorted order” represents ranking first search result above second search result).


Claims 7, 8, 14, 15, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Au US 2012/0166180 (hereinafter Au) and Sommer et al., US 2010/0262454 (hereinafter Sommer), and further in view of Amjadi, US 2007/0174259 (hereinafter Amjadi).

For claims 7, 14, 21, Amjadi teaches causing an advertisement to be provided to the user based on a subject of a content of the advertisement corresponding to the first subject (see [0021], [0027], “a search engine, a local search feature associated with the search engine, a map/directions engine, a coupon engine, and/or a keyword-based advertisement engine,” [0055], “search results (including local search results, keyword advertisements),” [0088]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Au and Sommer with the teachings of Amjadi to provide relevant advertisement/coupons to users with their search results (see Amjadi, [0005] – [0007]).

For claims 8, 15, the operations further comprising: causing a coupon or offer to be provided to the user based the coupon or offer corresponding to the user needs expression (see [0021], “The search results may be displayed to a user in a search results screen. The search results themselves may include web sites, URL links, and/or other web resources relevant to the specified search criteria. According to one aspect of the invention, the system may also associate coupon information for one or more coupons with the search results, and display the coupon information to the user. The user may then make a selection which is received by the system. The user selection may include selection of one or more items from the search results, coupon information associated with the search results, an advertisement, web link, and/or other items,” [0027], [0055], [0088]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Au and Sommer with the teachings of Amjadi to provide .


Response to Arguments

Applicant’s amendments and arguments with respect to claims directed to an abstract idea without significantly more have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 2-21 has been withdrawn. 

Applicant’s arguments with respect to claim(s) rejected under pre-AIA  35 U.S.C. 102(e) and 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169